Citation Nr: 0206616	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-24 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
service-connected right knee disability.

2.  Entitlement to an increased evaluation for status-post 
anterior cruciate ligament reconstruction of the right knee, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

This appeal originally arose from a June 1994 rating action 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO) which granted the veteran's 
claim of entitlement to service connection for a right knee 
disability.  The veteran disagreed with the assigned 
disability rating of 10 percent.  The assigned disability 
rating was increased to 30 percent and later reduced to 
10 percent disabling.  

This case was remanded by the Board of Veterans' Appeals 
(Board) to the RO in August 1999 for additional development, 
to include a physical examination of the right knee to 
determine the current nature and severity of the veteran's 
service-connected right knee disability.  The requested 
examination was conducted in July 2000.

In a June 2001 RO rating decision, the veteran's service-
connected right knee disability was re-rated as two separate 
disabilities, status-post anterior cruciate ligament 
reconstruction of the right knee and traumatic arthritis of 
the right knee, each of which was assigned a 10 percent 
disability rating; both of the separate 10 percent 
evaluations were effective September 27, 1999.  Based on the 
veteran's contentions and the actions taken by the RO, the 
Board finds that the issues on appeal are currently as listed 
on the title page.


REMAND

After having considered the matter, the Board has regretfully 
concluded, for reasons expressed below, that this case must 
be again remanded for further adjudication by the RO.


Factual Background 

In its August 1999 remand, the Board instructed that, after a 
VA special orthopedic examination of the veteran's service-
connected right knee was conducted, the RO should 
readjudicate the case, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1) involving 
extraschedular ratings.  As noted in the Introduction above, 
a VA physical examination was completed in July 2000.  
However, the June 2001 Supplemental Statement of the Case did 
not include consideration of 38 C.F.R. § 3.321(b)(1).  It was 
contended on behalf of the veteran by his accredited 
representative in May 2002 that consideration should be given 
to the provisions of 38 C.F.R. § 3.321(b)(1).  

Reasons For Remand

Under Fisher v. Principi, 4 Vet. App. 57, 60 (1993) the 
question of extraschedular consideration is a separate issue 
from the issue of the appropriate schedular rating to be 
assigned.  Under Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Board cannot make that determination in the first instance.  
See Floyd, 9 Vet. App. at 95 [where the issue of entitlement 
to an extra-schedular rating has not been addressed by the 
agency of original jurisdiction, the correct course of action 
for the Board is to raise the issue and remand it for the 
proper procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1)].  See also VAOPGCPREC 6-96.   

The Board also notes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that RO compliance 
with a remand is not discretionary, and that if the RO fails 
to comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Additionally, the Board would point out that during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

The RO should adjudicate the matter of 
entitlement to extraschedular ratings 
for the veteran's service-connected 
right knee disabilities.  The RO should 
take such additional development action 
as it deems proper with respect to the 
issue.  In particular, the RO should 
follow any applicable regulations 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  If the benefits sought on 
appeal are not granted, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative, which should include the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2001), and they should be afforded an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  




CONTINUED ON NEXT PAGE

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).


